Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 04-1278

                             UNITED STATES,

                                Appellee,

                                     v.

                             LUIS OLIVERA,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]


                                  Before

                       Selya, Lynch and Lipez,
                           Circuit Judges.




     Ralph J. Perrotta on brief for appellant.
     Robert Clark Corrente, United States Attorney, Donald C.
Lockhart and Zechariah Chafee, Assistant United States Attorneys,
on brief for appellee.



                             August 4, 2005
      Per Curiam.      After his arrest along with a co-defendant in a

guns-for-drugs sting operation, appellant Luis Olivera pled guilty

to being a felon in possession of a firearm in violation of 18

U.S.C. §§ 924(g)(1) and (2).        On appeal, Olivera seeks to vacate

his sentence and requests remand for resentencing with new counsel.



      In his opening brief, Olivera argues that his sentence was

invalid under Blakely v. Washington, 542 U.S. 296 (2004), because

the   facts    that   supported   the    increase   in   his   sentence   under

U.S.S.G. § 2K2.1(b)(5) had not been submitted to a jury and proved

beyond a reasonable doubt.          While his appeal was pending, the

United States Supreme Court decided United States v. Booker, 543

U.S. ___, 125 S. Ct. 738 (2005).          Olivera declined our invitation

to provide supplemental briefing in light of Booker.              Olivera has

not, therefore, sought resentencing under advisory guidelines.               We

are left to consider his cursory argument that the district court

engaged in impermissible judicial fact-finding, but, as we made

clear in United States v. Antonakopolous, 399 F.3d 68 (1st Cir.

2005), "the Sixth Amendment is not violated simply because a judge

finds sentencing facts under the guidelines; rather, the error is

only that the judge did so pursuant to a mandatory guidelines

system."      United States v. Martins, 2005 WL 1502939, *9 (1st Cir.

Jun. 27, 2005).       Therefore, we proceed directly to Olivera's other

arguments.     We review de novo the district court's interpretation


                                        -2-
of the guidelines and find no error.       United States v. Whooten, 279

F.3d 58, 60 (1st Cir.), cert. denied, 536 U.S. 913 (2002).

     Olivera's   argument    that   a    guns-for-drugs   trade   does   not

constitute a "use" of a firearm was rejected by the United States

Supreme Court in Smith v. United States, 508 U.S. 223 (1993)

(construing 18 U.S.C. § 924(c)(1)).        Similarly, Olivera's argument

that there was no "connection" between the firearms and the cocaine

and that he never "possessed" the firearms* traded during the sting

operation,   fights    the   tide   of    our   decisions   construing     §

2K2.1(b)(5) and analogous guidelines.           E.g., United States v.

Peterson, 223 F.3d 101, 111 (1st Cir. 2000)("in connection with" in

§ 2K2.1(b)(5) to be construed broadly and requires only "causal or

logical sequence between possession and the related offense,"

quoting United States v. Ellis, 168 F.3d 558, 563 (1st Cir. 1999),

and citing United States v. Thompson, 32 F.3d 1, 7-8 (1st Cir.

1994) (construing phrase "in connection with" in § 2K2.1(c)(2), we

held that "[t]he guideline does not require that the defendant use

the firearm himself, or use the firearm in any particular way ...

The combination of firearms and drugs is common, and the guideline

encompasses the many logical links which exist between the use of

firearms and drugs.")).


*Olivera argues for    the first time on appeal that he intended to
accept just two, not   four guns in the trade that led to his arrest.
Whatever his intent,   Olivera does not dispute that his co-defendant
in fact traded the      cocaine for the four guns offered by the
informant.

                                    -3-
     "Possession" requires only that "a certain nexus between the

weapon and the offense must be shown ... [but] any possession –

actual or constructive – can trigger the two-level increase."

United   States   v.   McDonald,   121    F.3d   7,   10   (1st   Cir.   1997)

(construing § 2D1.1(b)(1)).        See also United States v. Peterson,

233 F.3d 101, 111 (1st Cir. 2000) ("firearm has been used 'in

connection with' an offense 'if the possession has "the potential

to aid or facilitate" the other crime,'" quoting United States v.

Thompson, 32 F.3d 1, 6 (1st Cir. 1994), and United States v. Ellis,

168 F.3d 558, 563 (1st Cir. 1999)).

     On the present record and based on the facts admitted by

Olivera, the district court was correct in attributing to Olivera

both the cocaine and the firearms possessed by his co-defendant in

this guns-for-drugs deal.     United States v. Bianco, 922 F.2d 910,

913-14 (1st Cir. 1991) (reasonably foreseeable that co-defendant

would possess firearm); United States v. Aguilera-Zapata, 901 F.2d

1209, 1215 (5th Cir. 1990) (same).

     Finally, Olivera claims ineffective assistance of counsel at

his sentencing hearing in not vigorously challenging the number of

firearms.   As a general rule, we decline to consider ineffective

assistance claims on direct appellate review.              United States v.

Martinez-Vargas, 321 F.3d 245, 251 (1st Cir. 2003).                 See also

Massaro v. United States, 538 U.S. 500, 505 (2003); United States

v. Mala, 7 F.3d 1058, 1062-63 (1st Cir. 1993) ("We have held with


                                    -4-
a regularity bordering on the monotonous that fact-specific claims

of ineffective assistance of counsel cannot make their debut on

direct review of criminal convictions, but, rather, must originally

be presented to, and acted upon by, the trial court.") (collecting

cases). We discern no basis in this appeal for making an exception

to this long-standing rule.

     The judgment of the district court is affirmed, without

prejudice to Olivera's right to raise his ineffective assistance of

counsel claim in a motion pursuant to 28 U.S.C. § 2255.




                               -5-